Citation Nr: 0904925	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of a 
facial injury.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1953 to April 1953.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Philadelphia RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a May 2006 VA Form 9, Substantive Appeal, the Veteran's 
representative indicated the Veteran desired a Board hearing 
at a local VA office.  In a June 2006 statement, the Veteran 
clarified that he wished to appear at a videoconference 
hearing at the Philadelphia RO.  He failed to appear for the 
videoconference hearing that was scheduled in January 2008.

In December 2006, the Veteran submitted a change of address 
form to VA indicating that his address had changed and he was 
living on C. Street.  VA processed his address change request 
and began sending correspondence to his C. Street address.  
However, the record reflects that an August 2008 supplemental 
statement of the case and the December 2008 letter notifying 
the Veteran of the date and time of his videoconference 
hearing were mailed to his previous address on M. Street.  
The record does not reflect that the Veteran has returned to 
his old address and it appears that he remains at the C. 
Street address.  Hence, it appears that he did not receive 
notice of the January 2008 videoconference hearing.  Pursuant 
to 38 C.F.R. § 20.700 (2007), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  As 
the record reflects the Veteran did not receive sufficient 
notice of the scheduled hearing and there is nothing in the 
record to suggest that he no longer desires a hearing, the 
case must be remanded to ensure that a videoconference 
hearing is rescheduled and that notice is properly sent to 
his current address of record.

Because the RO schedules videoconference hearings, the case 
is REMANDED to the RO for the following:

The RO should schedule the Veteran for a 
videoconference hearing and ensure that notice 
of the hearing is sent to his current address.  
The case should then be processed in accordance 
with established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

